Citation Nr: 1453648	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 to August 1968.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which denied the claim of entitlement to service connection for right ear hearing loss and left ear hearing loss.

In June 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file. 
    
As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files. A review of the documents in Virtual VA reveals treatment records from the Sioux Falls VA Medical Center (VAMC) from July 2011 to September 2013.  This has been considered by the Board in adjudicating this matter.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Veteran contends that he experienced hearing loss in service from exposure to combat noise.  It is noted that the Veteran received the Combat Infantry Badge.  See Form DD-214.  The Board finds that the Veteran engaged in combat with the enemy, and noise exposure is consistent with the circumstances, conditions, and hardships of such service.  Therefore, relevant to this case is the relaxed evidentiary standard of proof afforded combat Veterans under 38 U.S.C.A. § 1154(b).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  That statutory provision directs that, when a disability is alleged to have been incurred or aggravated in combat, this element may be met through satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of a veteran's verified combat service, even when there is no official record of the incident.  Id.  Significantly, however, 38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed.  See id.  

The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996)           ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

Here, the Veteran alleged that he both was exposed to acoustic trauma in service and that he experienced hearing loss in service.  Thus, with regard to the left ear and applying the above presumptions, absent clear evidence to the contrary, he is presumed to have incurred both an in-service injury (that of acoustic trauma), as well as having incurred left ear hearing loss in service.  In light of this, a new VA opinion is necessary in order to ascertain whether the disability he has now is related to the presumed in-service left ear hearing loss, i.e. that it was a chronic condition that persisted in the years following his active duty, pursuant to the combat presumptions he is afforded under 38 U.S.C.A. § 1154 and Reeves.

In addition, the Board recognizes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart below.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.  At the Veteran's service enlistment examination in May 1965, the measure of pure tone threshold levels, in decibels, were as follows:

May 1965


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
-10(0)
0(5)
LEFT
 -5(10)
-5(5)
25(35)
15(25)
15(20)

At the Veteran's service separation examination in August 1968, the measure of pure tone threshold levels, in decibels, were as follows:

Aug. 1968


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
10
LEFT
0
5
25
-
30


In a December 2010 notice of disagreement, the Veteran indicated that he received treatment from Dr. D.S. at the VA for hearing loss and she told him that it was "serviced connected."  At the July 2013 Board hearing, the Veteran also stated that he was treated for hearing loss at the Sioux Falls VAMC by Dr. D.S. who told him that she believed that his hearing loss was because of service.  The Board notes that the Veteran's file contains a July 2010 VA audiology consult report from Dr. D.S. which noted the Veteran's reports of hearing loss in the left ear since Vietnam, but is absent any type of opinion linking the Veteran's left ear hearing loss to noise exposure in service.  

The Veteran was last afforded a VA examination in October 2010 in order to determine if service connection for bilateral hearing loss was warranted.  The audiologist diagnosed the Veteran with mild sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss of the left ear.  Audiometric findings did not show that the Veteran had a hearing impairment for VA purposes in the right ear.  See 38 C.F.R. § 3.385 (2014).  In regard to the left ear, the audiologist opined that the Veteran's hearing loss is "less than likely" a result of noise exposure during military service.  The audiologist opined that his hearing in 1968 was much better than it is now and that it has changed by 10 decibels in the right ear and 15 decibels in the left ear.  The Board finds that the rationale provided is insufficient as well as inadequate in light of the combat presumptions that are applicable in this case as discussed above.  Accordingly, the Board finds that an addendum opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's left ear hearing loss.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

(A)  The examiner should be advised to convert the May 1965 enlistment examination audiometric findings from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units for consistency with modern examinations. 

(B)  The examiner is advised that the Veteran is a combat veteran who contends that he was exposed to combat noise and he experienced hearing loss in service.  The examiner is advised that the Veteran is presumed to have incurred acoustic trauma and hearing loss in service which may only be rebutted by clear and convincing evidence to the contrary.  In light of the foregoing and based on a review of the claims file, the examiner should provide opinions with supporting rationale on the following questions:

      (1) Is it clear and convincing that the Veteran DID NOT incur hearing loss in his left ear during service?  The examiner should discuss the significance of any threshold shifts in service.

(i) If NO, is it at least as likely as not (50 percent or greater probability) that the Veteran's current left ear hearing loss is etiologically related to left ear hearing loss incurred in service.  

(ii) If YES, is it at least as likely as not (50 percent or greater probability) that the Veteran's current left ear hearing loss is otherwise etiologically related to in-service combat noise exposure on the theory of delayed onset.    

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



